Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Kevin Thibodeaux on 12/15/2021.

The claims been amended as follows: 

	Claim 1.	(Currently Amended)  A propulsion assembly comprising:
	a damping landing gear assembly comprising:
	a spring housing disposed inside propulsion assembly, the spring housing forming a spring chamber;
	a spring disposed in the spring chamber; and
	a plunger slidably coupled to the spring housing and movable between a plurality of positions including a compressed position and an extended position;

	wherein the vertical takeoff and landing aircraft propulsion assembly experiences a landing force during landing, the landing force compressing the plunger into the compressed position against the bias of the spring, thereby absorbing at least a portion of the landing force.

	Claim 2.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly wherein the damping landing gear assembly further comprises 
	wherein the vertical takeoff and landing aircraft propulsion assembly comprises an airframe portion; and
	wherein the flange is coupled to the airframe portion.

	Claim 3.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly 
	Claim 4.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly 

	Claim 5.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly propulsion assembly is configured to take off and land on a landing surface, the spring biasing the plunger against the landing surface during takeoff to generate a push-off effect.

	Claim 6.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly 

	Claim 7.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly 

	Claim 8.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly 

	Claim 9.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly 

	Claim 10.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly 

vertical takeoff and landing aircraft propulsion assembly 

	Claim 12.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly wherein the damping landing gear assembly further comprises 

	Claim 13.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly 

	Claim 14.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly 
	Claim 15.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly wherein the damping landing gear assembly further comprises 

	Claim 16.	(Currently Amended)  The vertical takeoff and landing aircraft propulsion assembly 
Claim 21. (Currently amended) The vertical takeoff and landing aircraft propulsion assembly vertical takeoff and landing aircraft propulsion assembly comprises a nacelle, the spring housing disposed inside the nacelle.  
Claim 22. (Currently amended) The vertical takeoff and landing aircraft propulsion assembly .

Reasons for Allowance
Claims 1-17, 19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a vertical takeoff and landing aircraft propulsion assembly and a vertical takeoff and landing aircraft with a spring housing disposed inside the propulsion assembly as recited in claim 1 and 17.
The closes prior arts of record are Parks et al. (US2007/0221783) and McCullough et al. (US 2018/0002011). Parks discloses a damping landing gear assembly with spring housing without being disposed inside the propulsion assembly of the vertical takeoff and landing aircraft as claimed in claim 1 and 17. McCullough teaches a vertical takeoff and landing aircraft damping landing gear assembly disposed on a propulsion assembly (landing strut 66 on propulsion assembly 34 Fig. 1A), but lacks to disclose a spring housing disposed inside a propulsion assembly as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642